DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the election filed 25 October 2021 for the application filed 27 February 2019, which claims foreign priority to GB1803303.5 filed 28 February 2018.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse in the reply filed on 25 October 2021 is acknowledged.  The election requirement is rescinded, and as such, each claim will be examined.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kondo et al. (US 2014/0151501).
- Regarding Claim 1. Kondo discloses a system (22, fig. 1-29) for moving an aircraft door (illustrated by fig. 1) from an open position towards a closed position (“open/close a door of a landing gear bay” [0045]), the system (22) comprising: 
an aircraft door actuator (22) configured to move the aircraft door (fig. 1) from an open position towards a closed position (“open/close a door of a landing gear bay” [0045]); 
an input (25) configured to receive primary power from a primary power supply (“operation oil …flows into the annulus oil chamber” [0063], operation oil is the primary power supply), the primary power for use in moving the aircraft door from the open position towards the closed position (“open/close a door of a landing gear bay” [0045], “closing the door” fig. 2); 
a secondary power supply (“operation oil” [0063], the oil for the other systems can be rerouted to the door actuator as needed, allowing for a secondary power supply, fig. 2 illustrates the reservoir 
a controller (9) configured to cause the secondary power supply (31/32) to power the aircraft door actuator (22) to cause the aircraft door actuator (22) to move the aircraft door from the open position towards the closed position (“open/close a door of a landing gear bay” [0045]), on the basis of a determination that insufficient primary power is available from the primary power supply via the input to move the aircraft door from the open position towards the closed position (“when at least one of the hydraulic supply sources is failed, at least one hydraulic supply source other than the failed one of the hydraulic supply sources supplies the operation oil sequentially to the hydraulic actuators” [0044]).
- Regarding Claim 2. Kondo discloses the system according to claim 1, configured so that primary power received from the primary power supply (81) via the input (25) is for powering the aircraft door actuator (22) to cause the aircraft door actuator (22) to move the aircraft door from the open position towards the closed position (“closing the door” fig. 2).
- Regarding Claim 3. Kondo discloses the system according to claim 1, comprising an isolator (42) that is switchable between a first state (“normal position” [0073]), in which the isolator prevents the secondary power supply (31/32) from powering the aircraft door actuator (22), and a second state (“offset position” [0073]), in which the isolator (42) permits the secondary power supply (31/32) to power the aircraft door actuator (22), 
wherein the controller (9) is configured to cause the isolator (42) to switch from the first state to the second state (“controller switches the door selector valve to selectively supply operation oil” [0073]), on the basis of the determination that insufficient primary power (81) is available from the primary power supply via the input to move the aircraft door from the open position towards the closed position (“open/close a door of a landing gear bay” [0045]).

- Regarding Claim 5. Kondo discloses the system according to claim 3, comprising one or more power sensors (“sensor” [0077]) to sense an availability of primary power from the primary power supply (81), and to issue a power availability signal indicating the sensed availability of primary power (“detect operation” [0077]), 
wherein the controller (9) is configured to receive the power availability signal and, on the basis of the received power availability signal, to cause the secondary power supply (31/32) to power the aircraft door actuator (22) to cause the aircraft door actuator (22) to move the aircraft door from the open position towards the closed position (“controller drives or stops the electric motors of the first and second hydraulic supply sources” [0077], “when at least one of the hydraulic supply sources is failed, at least one hydraulic supply source other than the failed one of the hydraulic supply sources supplies the operation oil sequentially to the hydraulic actuators” [0044]).
- Regarding Claim 6. Kondo discloses the system according to claim 1, wherein the secondary power supply (31/32) is configured to supply energy to the aircraft door actuator (22) from an energy store or reservoir (81).
- Regarding Claim 7. Kondo discloses the system according to claim 1, wherein the secondary power supply (31/32) comprises a pump (33, “hydraulic pumps” [0088]) for pumping hydraulic fluid from a hydraulic fluid reservoir (81) to the aircraft door actuator (22).
- Regarding Claim 8. Kondo discloses the system according to claim 6, wherein the secondary power supply (31/32) comprises the energy store or reservoir (81, the primary power supply, 81, provides oil to the secondary power supplies).
- Regarding Claim 9. Kondo discloses the system according to claim 1, wherein the secondary power supply (31/32) comprises a hydraulic accumulator (“P” in fig. 2) for storing pressurised hydraulic fluid for use in actuating the aircraft door actuator (22) to move the aircraft door from the open position towards the closed position (“open/close a door of a landing gear bay” [0045]).
- Regarding Claim 10. Kondo discloses the system according to claim 1 comprising: 

wherein the controller (9) is configured to cause the valve (42) to switch from the first state to the second state (“controller switches the door selector valve to selectively supply operation oil” [0073]), on the basis of the controller (9) receiving a signal indicating that the aircraft door is to be moved from the open position towards the closed position (“open/close a door of a landing gear bay” [0045]).
- Regarding Claim 11. Kondo discloses the system according to claim 1, wherein the aircraft door is a landing gear door associated with a landing gear, the landing gear configured to be movable between a retracted position and an extended position (fig. 1 illustrates the door and landing gear), and 
wherein the controller (9) is configured to cause the secondary power supply (31/32) to power the aircraft door actuator (22) to cause the aircraft door actuator (22) to move the aircraft door from the open position towards the closed position, on the basis of a determination that the landing gear is in the extended position (“operation of closing the door” [0077]).
- Regarding Claim 12. Kondo discloses the system according to claim 1, comprising a position sensor (“sensor” [0077]) to sense that the aircraft door has moved from the open position to a predetermined position (“opening” [0077]), and to issue a door position signal when the aircraft door is in the predetermined position, 
wherein the controller (9) is configured to receive the door position signal, and to cause the secondary power supply (31/32) to power the aircraft door actuator (22) to cause the aircraft door actuator (22) to hold the aircraft door in the predetermined position (“extended to open the door”[0079]).
- Regarding Claim 13. Kondo discloses the system according to claim 1, wherein the controller (9) is configured to prevent powering of the aircraft door actuator (22) by the primary power supply (81) via the 
- Regarding Claim 14. Kondo discloses a system (22) for moving an aircraft door from an open position towards a closed position (“open/close a door of a landing gear bay” [0045]), the system comprising: 
an aircraft door actuator (22) configured to move the aircraft door from an open position towards a closed position (“open/close a door of a landing gear bay” [0045]); 
one or more sensors (“sensors” [0077]) configured to sense an availability of primary power from a primary power supply (81), the primary power for powering the aircraft door actuator (22) to cause the aircraft door actuator (22) to move the aircraft door from the open position towards the closed position (“open/close a door of a landing gear bay” [0045]), and the one or more sensors to issue a signal indicating the availability of primary power (detect operation of each hydraulic actuator” [0077]) from the primary power supply (81); 
a secondary power supply (31/32) configured to power the aircraft door actuator (22); and 
a controller (9) configured to receive the signal and, on the basis of the received signal, to cause the secondary power supply (31/32) to provide power to the aircraft door actuator (22) to cause the aircraft door actuator (22) to move the aircraft door from the open position towards the closed position (“controller drives or stops the electric motors of the first and second hydraulic supply sources” [0077], “when at least one of the hydraulic supply sources is failed, at least one hydraulic supply source other than the failed one of the hydraulic supply sources supplies the operation oil sequentially to the hydraulic actuators” [0044]).
- Regarding Claim 15. Kondo discloses an aircraft comprising the system of claim 1 (see fig. 1, “aircraft” [0002]).
- Regarding Claim 16. Kondo discloses a method of moving an aircraft door from an open position towards a closed position, the method comprising: 
determining whether sufficient primary power is available from a main power supply to power an aircraft door actuator to cause the aircraft door actuator to move the aircraft door from an open position towards a closed position; and 

- Regarding Claim 17. Kondo discloses the method according to claim 16, wherein the alternate power supply is configured to provide sufficient power to cause the aircraft door actuator to move the aircraft door from the open position towards the closed position when power is unavailable from the main power supply (“controller drives or stops the electric motors of the first and second hydraulic supply sources” [0077], “when at least one of the hydraulic supply sources is failed, at least one hydraulic supply source other than the failed one of the hydraulic supply sources supplies the operation oil sequentially to the hydraulic actuators” [0044]).
Conclusion
The prior art made of record and not relied upon but considered pertinent to applicant's disclosure can be found in PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                                        8 March 2022